DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 9/9/2019. The Examiner notes claims 1-14 are currently pending and have been examined; claims 1-13 are currently amended, and claim 14 is newly added. Please see the Response to Amendments and Response to Arguments sections below for more details.

Specification
The disclosure is objected to because of the following informalities:
Page2:line21 and various other places of the 9/9/2019 Specification:  "…jointed…” is inconsistent with the context of the sentences and is assumed to have been "joined" (i.e. a joined bundle, a joined end, joined together, etc.).
Appropriate correction is required.

Claim Objections
Claims 1 & 11 is/are objected to because of the following informalities:  
Claim 1:  The word "jointed" appears to be incorrect from the context of the claim language. For examining purposes, it will be interpreted as "joined".  
Claim 11:  "…is fused together" Is assumed to be "…are fused together."
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 & 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodnorth et al. (US 20040074034 A1), hereinafter Woodnorth.
Regarding claim 1. (currently amended) Woodnorth discloses a method; - gathering a predefined amount of monofilaments into a group of monofilaments [Fig 31-34; both sets of 1724 & 1824 are grouped together] so that the monofilaments are tangent to each other along their length [Fig 31-34], - aligning the monofilaments at one end of the monofilaments obtaining a flush end surface [Fig 31-34] and - fusing the one ends of the monofilaments at the end surface together [Fig 32 & 34; ¶112 & ¶115-¶116] by means of a laser [¶113] into a joined bundle of monofilaments [Fig 32 & 34].

Regarding claim 4. (currently amended) Woodnorth discloses the method according to claim 1, further comprising fusing the one ends of the bundle of monofilaments to a polymer bristle carrier [Fig 32 & 34; ¶116; 1724/1824 is fused to 1725/1025 & 1716 which form a bristle carrier].

Regarding claim 5. (currently amended) Woodnorth discloses the method according to claim 1, further comprising fusing the outer periphery of the end surface of the bundle of monofilaments to the polymer bristle carrier [Fig 32 & 34; ¶112 & ¶115; 1724 & 1824 is fused with 1716 at the outer periphery of the end surface of the monofilaments].

Regarding claim 6. (currently amended) Woodnorth discloses the method according to claim 4, further comprising melting extra material comprised in the polymer bristle carrier such that the extra material make up a fusing area/volume/layer covering at least partly the end surface [Fig 31-32; ¶112; the top portions of 1725 above 1724 are extra material that is melted and is extra material covering the end surface of the monofilaments].

Regarding claim 7. (currently amended) Woodnorth discloses the method according to any preceding claim 1, further comprising fusing the one ends of the bundle of monofilaments to at least a part of a polymer insert [Fig 31-34; ¶111, ¶114, & ¶116; 1724/1824 are fused with 1725/1025 which are polymer inserts].

Regarding claim 8. (currently amended) Woodnorth discloses the method according to claim 7, further comprising arranging the polymer insert such that a portion of the polymer insert protrudes from the end surface [Fig 31; 1729 of 1725 protrudes above the monofilaments] and melting the protruding portion of the polymer insert such that the protruding portion of the polymer insert make up a fusing area/volume/layer covering at least partly the end surface [Fig 32; ¶112].

Regarding claim 9. (currently amended) Woodnorth discloses the method according to claim 1, wherein the plurality of monofilaments and/or polymer bristle carrier and/or polymer insert is/are made of polyester [¶114; 1824 are polyester].

Regarding claim 10. (currently amended) Woodnorth discloses a paint brush head Fig 35; ¶111 & ¶116-¶118];  comprising a bundle of monofilaments and a polymer bristle carrier obtained by the method according to any one of claims 1 [Fig 31-34].

Regarding claim 11. (currently amended) Woodnorth discloses the paint brush head according to claim 10, wherein the bundle of monofilaments and the polymer bristle carrier are fused together [Fig 31-34].

Regarding claim 12. (currently amended) Woodnorth discloses the paint brush head according to claim 10, wherein the polymer bristle carrier is detachably attached to a paint brush handle [Fig 35; ¶117-¶118; the bristle carrier may be detached from the handle].

Regarding claim 13. (currently amended) Woodnorth discloses a paint brush comprising a bundle of monofilaments obtained by the method according to any one of claims 1 [Fig 35; ¶111 & ¶116-¶118].

Regarding claim 14. (new) Woodnorth discloses a paint brush comprising a paint brush head according to claim 10 [Fig 35; ¶111 & ¶116-¶118].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Woodnorth et al. (US 2020004963 A1) in view of by D'Argembeau (US 4441227 A), hereinafter D'Argembeau.
Regarding claim 2. (currently amended) Woodnorth discloses the method according to claim 1, but does not teach wherein the fusing by means of the laser is performed by moving the laser in a predefined pattern that is configured to distribute the heating of the one ends of the monofilaments equally.
However D'Argembeau teaches fusing bristles for a brush [Col6:line8-12]; wherein the fusing by means of the laser is performed by moving the laser [16] in a predefined pattern [Fig 4; 16 moves along the Y direction (i.e. a predefined pattern)] that is configured to distribute the heating of the one ends of the monofilaments equally [Fig 4; Col5:line36 – Col6:line7; The power and movement of the laser provide an accurate heat application to even melt a small portion of bristles equally]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser heating fusing as disclosed by Woodnorth to have the fusing by means of the laser is performed by moving the laser in a predefined pattern that is configured to distribute the heating of the one ends of the monofilaments equally as disclosed by D'Argembeau. One of ordinary skill in the art would have been motivated to make this modification to be able to control the fusing of the monofilaments to fine degree between 1) fusing the monofilaments only at the points they contact each other and the bristle carrier which provides more spaces (between individual monofilaments, see Fig 3 of D'Argembeau) for a paint brush to hold paint 2) and applying enough heat by the laser to seal off the ends as disclosed by Woodnorth.

Regarding claim 3. (currently amended) Woodnorth discloses the method according to claim 1, wherein the fusing by means of the laser is performed by the laser being out of focus at the position of the one ends of the monofilaments [Col2:line44-45 & Col3:line 39-53; The laser intensity is adjusted by using a laser without a focusing device (i.e. out of focus laser) to accurately fuse the monofilaments].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russell (US 20040074034 A1) discloses a method of fusing monofilaments with a laser. Boucherie (US 20110023249 A1) discloses the process of manufacturing a brush with fused monofilaments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723